Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Eligibility Considerations: 
The claims recite an abstract idea, specifically reciting certain methods of organizing human activity and mental processes. The claims recite certain methods of organizing human activity because the claims recite collecting, performing evidence standardization, filtering, and correlating customer interactions, which are managing interactions between a person and a computer. The claims also recite mental processes because the claim recites observations, such as collecting evidence and outputting each customer ID and the set of correlated evidence; judgements, such as filtering the evidence to remove evidence to be excluded from data correlation and associating each set of correlated evidence with a respective unique customer ID; and evaluations, such as performing evidence standardization and performing correlation on the evidence remaining after filtering. Absent the computing elements, each step of the claim can practically be performed in the human mind with a physical aid.
However, the claims also recite additional elements such as a computer, a memory, an electronic device, an e-commerce system, a first database of the memory, a plurality of source databases, a second database of the memory, and a third database of the memory, and these additional elements in combination amount to significantly more than the abstract idea. Reflected in paragraphs [0005], [0032], and [0033] of Applicant’s specification, the invention is directed to improving data query performance by standardizing, filtering, and correlating customer interactions within an e-commerce system. The standardizing, filtering, and correlating of the customer interactions reduces the build-up of inaccurate or fake data in storage and allows improvement to the performance of data querying over existing e-commerce systems. Therefore, the additional elements in combination amount to significantly more than the abstract idea, and the claims are patent eligible.
 
Prior Art Considerations:
Claims 1, 3-13, and 15-23 are allowable due to the combination of features. Specifically, collecting evidence from a plurality of source databases aggregated from a plurality of merchants in combination with standardizing the evidence and correlating the evidence based on features of separate customer interactions is novel and non-obvious over the cited prior art. The cited prior art utilizes these features, but the cited prior art fails to obviously teach them in combination.
The most relevant prior art includes Rahman et. al. (US 20150161623 A1, herein referred to as Rahman), Hurewitz (US 20140363059 Al, herein referred to as Hurewitz), and Edelman et. al. (US 9501793 B1, herein referred to as Edelman). Newly cited Amalapurapu et. al. (US 20140337513 A1, herein referred to as Amalapurapu) is also relevant.
Rahman discloses a system and process for generating a customer profile based on transactions performed by that customer. A database receives transaction data from a merchant, which includes various features such as identifiers, periods of time, products purchased, and prices of the products. The transactions can be filtered based on a discrete amount of time and stored in a second database, and past periods that are no longer relevant can be discarded. An aggregator software module generates temporal behavior maps based on the filtered transaction data, which can be done for individual customers over discrete time periods. The aggregator can also combine current transaction data with the temporal maps to generate updated temporal maps for the customer. These maps are then associated with a customer profile, which is output from the generator and delivered to a decision engine. 
Rahman does not disclose that transaction data is gathered from a plurality of databases aggregated from a plurality of merchants nor performing evidence standardization to produce standardized evidence that satisfies a common standard, such that following standardization, standardized data items of a given evidence type are directly comparable. Rahman also does not disclose matching other customer interactions based on at least one respective data item of the plurality of evidence types of one customer interaction, matching another customer interaction’s data items with a customer interaction already linked to one customer interaction, associating each set of correlated evidence with a respective unique customer ID, nor outputting the customer IDs to a third database. 
Hurewitz discloses a method and system that tracks customer anatomical data in a brick-and-mortar store and stores it in a database. Each time a customer enters the store, the system tracks the customer’s body movements throughout their visit. A customer can self-identify to the system with a certain gesture, credit card transaction, or facial recognition. If a customer is unable to be identified by the system during a visit, then the system stores the data as anonymous customer data. When the customer returns for a following visit, the anonymous data can be linked to the current visit data. If the customer self-identifies during this visit, then the anonymous data and current visit data are linked to the customer profile associated with a customer ID. If the customer does not self-identify at this visit, the current visit data can be linked and stored with the previous anonymous data until the customer returns for a later visit and self-identifies. The data is then stored in a customer information database.
Hurewitz does not disclose that data is gathered from a plurality of databases aggregated from a plurality of merchants, performing evidence standardization to produce standardized evidence that satisfies a common standard, such that following standardization, standardized data items of a given evidence type are directly comparable, nor filtering the standardized evidence from the first database to remove evidence to be excluded from data correlation according to a filtering criteria or filtering method and storing the standardized evidence remaining after filtering to a second database of the memory.
Edelman discloses a retail system that collects and standardizes retail information from a database. Retailers can sign up to use the system and collect data from their customers. The customer retail information is then standardized by a processor via map conversion. For each data type, a common format is predefined based on the data elements that are associated with the information and the mapping information. The retailers then use the standardized data to create individualized customer experiences at the retailer.
Edelman does not disclose data gathered from a plurality of databases and aggregated from a plurality of merchants, matching other customer interactions based on at least one respective data item of the plurality of evidence types of one customer interaction, nor matching another customer interaction’s data items with a customer interaction already linked to one customer interaction. Edelman also does not disclose associating each set of correlated evidence with a respective unique customer ID, nor outputting the customer IDs to a third database.
Amalapurapu discloses a method and system for tracking a user’s browsing history across multiple websites and linking their interactions into one profile via IP addresses and user identifications. Web log data is collected from a plurality of merchants, and a user’s IP information is collected and associated with various locations of the user, such as home, office, or a coffee shop the user frequents. User IDs are then associated with the IP information and the web log data using probability and confidence data. The system then outputs a complete user profile so that the merchants or other entities can tailor their products to the users whether or not they are logged in to the specific merchant’s website.
Amalapurapu does not disclose data gathered from a plurality of databases nor performing evidence standardization to produce standardized evidence that satisfies a common standard, such that following standardization, standardized data items of a given evidence type are directly comparable. Amalapurapu also does not disclose filtering the standardized evidence from the first database to remove evidence to be excluded from data correlation according to a filtering criteria or filtering method and storing the standardized evidence remaining after filtering to a second database of the memory.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1, 3-13, and 15-23 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.	

Examiner’s Comment
The Examiner notes the attached non-patent literature titled “Three Myths about What Customers Want”, published on May 23, 2012 by Karen Freeman, et. al. on Harvard Business Review, hereinafter referred to as “Freeman.” Freeman describes the common myths of marketing to customers, specifically discussing why consumers do not typically become “sticky” simply because they interact with a particular brand. Freeman explains that there isn’t a huge correlation between customer interactions and the likelihood that a customer will follow through with a purchase or come back for a repeated purchase. Although describing customer interactions, Freeman does not describe all the features of the claimed invention.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625